Citation Nr: 0316393	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  99-06 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1947 to April 
1950.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1998 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).

The case was previously remanded by the Board for additional 
development in June 2000.  That development having been 
completed, the case is now ready for appellate review.

The veteran testified before the undersigned member of the 
Board at a personal hearing on November 3, 1999 and a copy of 
the transcript of that hearing has been associated with the 
record on appeal.

The veteran's representative has claimed that the veteran is 
entitled to a higher rating for tinnitus.  This issue has not 
been adjudicated by the RO and is hereby referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.	All evidence necessary for an equitable adjudication of 
the veteran's claims has been obtained by the RO.

2.	The veteran's hearing loss is manifested by average 
puretone thresholds, at 1000, 2000, 3000, and 4000 Hertz, 
of 60 decibels in the right ear and 64 decibels in the 
left ear, with speech recognition ability of 60 percent in 
the right ear and 64 percent in the left ear.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.85, 4.86 and Part 4, 
Diagnostic Code 6103 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

The January 1999 Statement of the Case (SOC), and the March 
2003 Supplemental Statement of the Case (SSOCs), advised the 
veteran of the laws and regulations pertaining to his claim 
for an increased rating for bilateral hearing loss.  These 
documents informed the veteran of the evidence of record and 
explained the reasons and bases for denial.  The veteran was 
specifically informed that an increased rating was being 
denied because the evidence did not show he met the criteria 
for the next higher rating.  The SOC and SSOCs made it clear 
to the veteran that in order to prevail on his increased 
rating claim, he needed to present medical evidence that his 
disability met the criteria for a higher rating.  The RO sent 
a letter to the veteran dated in July 2002 that informed him 
of the provisions of the VCAA and informed him what action he 
needed to take and what action the RO would take on his 
claim.  Specifically he was told that he needed to submit 
evidence showing that his hearing loss was worse than 
previously shown.  The RO obtained the veteran's service 
medical records, private medical treatment records, and VA 
treatment records.  The veteran was provided VA examinations 
in January 1999, October 2000, and March 2003 where he 
underwent audiological testing.  There is no indication that 
there is more information or medical evidence to be found 
with respect to the veteran's claim.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

III.  Entitlement to an increased rating for hearing loss

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2002).

Initially, the Board notes that the regulations pertaining to 
the rating of service-connected hearing loss under the 
Schedule for Rating Disabilities, 38 C.F.R. Part IV (Rating 
Schedule), were amended, effective June 10, 1999.  See 64 FR 
25202  (May 11, 1999).  The new regulations provide that an 
alternative formula for determining the level of disability 
should be used if the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz are all at 55 decibels or higher, or if 
the puretone threshold at 1000 Hertz is 30 or less and at 
2000 Hertz is 70 or more.  38 C.F.R. § 4.86 (2000).  Each ear 
is to be evaluated separately under this part of the new 
regulations. This change occurred during the pendency of the 
veteran's appeal.  The United States Court of Appeals for 
Veterans Claims has held that, where the law or regulation 
changes after a claim has been filed, but before the 
administrative or judicial appeal process has been conducted 
the version of the law or regulation most favorable to the 
veteran shall be applied.  Karnas v. Derwinski, 1 Vet. App. 
308, 313  (1991).

Under either the old or amended regulations, evaluations of 
hearing loss range from noncompensable (0 percent) to 100 
percent based on the severity of organic impairment of 
hearing acuity as noted by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometric tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from service-
connected defective hearing, the revised rating schedule 
establishes 11 auditory acuity levels designated from level I 
for essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85-4.87, DC 6100 (1998); 38 C.F.R. 
§§ 4.85-4.86, DC 6100 (2002).  When the issue involves a 
claim for an increased rating for hearing loss, the 
applicable rating will be determined by applying the 
numerical values listed in the audiometric examination report 
to the applicable rating tables.  Id.

It should be emphasized that "assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  In order to evaluate the level of disability and any 
changes in condition, it is nevertheless necessary to 
consider the complete medical history of the appellant's 
conditions.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  ).  In Fenderson v. West, 12 Vet. App. 119 (1999), 
it was held that evidence to be considered in the appeal of 
an initial assignment of a rating disability was not limited 
to that reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, the Board will consider all evidence of record.  

The veteran filed a claim seeking service connection for 
hearing loss and service connection was granted with a non-
compensable evaluation assigned in a November 1998 rating 
decision.  The veteran appealed, seeking a higher rating.  In 
January 1999 the rating was increased to 30 percent effective 
January 31, 1997 which was the date of the initial claim.  
The veteran continues to seek a higher rating.

The veteran underwent a VA audiometric examination in March 
1997 which indicated the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
        
--
35
60
55
55
LEFT
        
--
35
55
55
        
55

Average puretone thresholds, at the 1000, 2000, 3000, and 
4000 Hertz frequencies were 51 decibels in the right ear and 
50 decibels in the left ear with speech recognition scores on 
the Maryland CNC test of 92 percent in both ears.

Applying the test results of the March 1997 VA audiometric 
examination to Table VI of the Rating Schedule, the Roman 
numeric designation is I for the right ear and I for the left 
ear.  38 C.F.R. § 4.85, Table VI (2002).  When the formula in 
Table VII for determining the disability evaluation is 
applied to these numeric designations, the result would be a 
0 percent rating for the appellant's service connected 
hearing loss.  38 C.F.R. § 4.85, Table VII, DC 6100 (2002).  

Under the new regulations, the disability rating would be the 
same.  The puretone thresholds are not at 55 decibels or 
higher at each frequency (1000, 2000, 3000, and 4000), 
therefore 38 C.F.R. § 4.86(a) does not apply.  Neither are 
the puretone thresholds 30 or less at 1000 Hertz and 70 or 
more at 2000 Hertz in either ear.  Therefore, the rating 
criteria found in 38 C.F.R. § 4.86(b) also does not apply. 

The veteran underwent a private audiometric examination in 
April 1998 which indicated the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
        
30
40
65
60
70
LEFT
        
25
35
65
60
        
65

Average puretone thresholds, at the 1000, 2000, 3000, and 
4000 Hertz frequencies were 59 decibels in the right ear and 
56 decibels in the left ear.  The examiner did not conduct 
any speech recognition testing and thus under the 
regulations, this examination cannot form the basis for a 
rating unless the examiner certifies that use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, 
etc., or unless the puretone thresholds are 55 decibels or 
higher at each frequency, or are at 30 or less at 1000 Hertz 
and 70 or more at 2000 Hertz in either ear. 38 C.F.R. 
§§ 4.85, 4.86 (2002).  The examiner has not so certified, and 
the puretone thresholds are not 55 or higher in each of the 
specified thresholds or 30 or less at 1000 and 70 or higher 
at 2000 in either ear.

The veteran underwent a VA audiometric examination in January 
1999 which indicated the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
        
30
45
70
65
60
LEFT
        
30
55
65
70
        
65




Average puretone thresholds, at the 1000, 2000, 3000, and 
4000 Hertz frequencies were 60 decibels in the right ear and 
64 decibels in the left ear with speech recognition scores on 
the Maryland CNC test of 60 percent in the right ear and 64 
percent in the left ear.

Applying the test results of the January 1999 VA audiometric 
examination to Table VI of the Rating Schedule, the Roman 
numeric designation is VI for the right ear and VI for the 
left ear.  38 C.F.R. § 4.85, Table VI (2002).  When the 
formula in Table VII for determining the disability 
evaluation is applied to these numeric designations, the 
result would be a 30 percent rating for the appellant's 
service connected hearing loss.  38 C.F.R. § 4.85, Table VII, 
DC 6100 (2002).  

Under the new regulations, the disability rating would be the 
same.  The puretone thresholds are not at 55 decibels or 
higher at each frequency (1000, 2000, 3000, and 4000), in the 
right ear, therefore 38 C.F.R. § 4.86(a) does not apply.  
Though they meet this criteria in the left ear, the numeric 
designation applying Table VIA would be less than the 
designation incorporating Table VI.  Neither are the puretone 
thresholds 30 or less at 1000 Hertz and 70 or more at 2000 
Hertz in either ear.  Therefore, the rating criteria found in 
38 C.F.R. § 4.86(b) also does not apply. 

The veteran underwent another VA audiometric examination in 
October 2000 which indicated the following puretone 
thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
        
55
65
75
70
80
LEFT
        
50
75
75
75
        
85

Average puretone thresholds, at the 1000, 2000, 3000, and 
4000 Hertz frequencies were 73 decibels in the right ear and 
78 decibels in the left ear with speech recognition scores on 
the Maryland CNC test of 84 percent in the right ear and 92 
percent in the left ear.

Applying the test results of the October 2000 VA audiometric 
examination to Table VI of the Rating Schedule, the Roman 
numeric designation is III for the right ear and III for the 
left ear.  38 C.F.R. § 4.85, Table VI (2002).  When the 
formula in Table VII for determining the disability 
evaluation is applied to these numeric designations, the 
result would be a 0 percent rating for the appellant's 
service connected hearing loss.  38 C.F.R. § 4.85, Table VII, 
DC 6100 (2002).  

Under the new regulations, however, the disability rating 
would be higher.  The puretone thresholds are at 55 decibels 
or higher at each frequency (1000, 2000, 3000, and 4000), 
therefore 38 C.F.R. § 4.86(a) does apply.  Applying the 
puretone thresholds to Table VIA of the Rating Schedule, the 
Roman numeric designation is VI for the right ear and VII for 
the left ear.  38 C.F.R. § 4.85, Table VIA, DC 6100 (2002).  
When the formula in Table VII for determining the disability 
evaluation is applied to these numeric designations, the 
result would be a 30 percent rating for the appellant's 
service connected hearing loss.  38 C.F.R. § 4.85, Table VII, 
DC 6100 (2002).  

Lastly, the veteran underwent another VA audiometric 
examination in March 2003 which indicated the following 
puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
        
35
55
70
65
75
LEFT
        
35
65
70
65
        
70

Average puretone thresholds, at the 1000, 2000, 3000, and 
4000 Hertz frequencies were 66 decibels in the right ear and 
68 decibels in the left ear with speech recognition scores on 
the Maryland CNC test of 68 percent in the right ear and 76 
percent in the left ear.

Applying the test results of the March 2003 VA audiometric 
examination to Table VI of the Rating Schedule, the Roman 
numeric designation is VI for the right ear and IV for the 
left ear.  38 C.F.R. § 4.85, Table VI (2002).  When the 
formula in Table VII for determining the disability 
evaluation is applied to these numeric designations, the 
result would be a 20 percent rating for the appellant's 
service connected hearing loss.  38 C.F.R. § 4.85, Table VII, 
DC 6100 (2002).  

Under the new regulations the disability rating would be the 
same.  The puretone thresholds are at 55 decibels or higher 
at each frequency (1000, 2000, 3000, and 4000), therefore 
38 C.F.R. § 4.86(a) does apply.  Applying the puretone 
thresholds to Table VIA of the Rating Schedule, the Roman 
numeric designation is V for the right ear and V for the left 
ear.  38 C.F.R. § 4.85, Table VIA, DC 6100 (2002).  When the 
formula in Table VII for determining the disability 
evaluation is applied to these numeric designations, the 
result would be a 20 percent rating for the appellant's 
service connected hearing loss.  38 C.F.R. § 4.85, Table VII, 
DC 6100 (2002).  

Based on the above, the Board finds that a disability rating 
in excess of 30 percent is not warranted for the veteran's 
bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 4.85-4.87, Diagnostic Code (DC) 
6100 (2002).  The veteran underwent five audiological 
examinations and none of them show a disability that meets 
the criteria for a rating in excess of 30 percent.  The 
January 1999 VA examination and the October 2000 VA 
examination both show disability that meets the 30 percent 
criteria.  The most recent VA examination shows a disability 
that only meets the criteria for a 20 percent rating.  
Applying the result that is most favorable to the veteran, 
the Board finds that the 30 percent disability rating is 
appropriate, but no higher.  There is no medical evidence to 
suggest a higher rating.  The Board notes the veteran's 
contentions that he is more severely disabled than 30 
percent, but the Board is bound to apply the schedular 
criteria, and the veteran's belief that his disability is 
worse is not supported by medical evidence.  As a layperson, 
the veteran is not competent to testify as to a medical 
diagnosis or the interpretation of medical testing.  See, 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The RO has not expressly considered referral of the case to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The criterion 
for such an award is a finding that the case presents an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence does not suggest that the 
veteran's bilateral hearing loss has caused marked employment 
interference or requires frequent medical treatment.  There 
is no evidence suggesting that the veteran is unemployed due 
to his hearing loss and there is no evidence that he has been 
hospitalized specifically for his hearing loss, or that it 
has prevented him from working.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action.  VAOPGCPREC. 6-96 (1996).




ORDER

Entitlement to an increased disability evaluation for 
bilateral hearing loss, currently rated as 30 percent 
disabling, is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

